DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on February 19, 2021 has been entered.
Claims 1-10 remain pending in this application.
The claim objection for claim 10 is withdrawn in view of applicant’s amendments that replaced “and/or” with “at least one of… and…”, as suggested in the most recent office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafter et al. (US 2004/0077952) (hereinafter “Rafter”) in view of Kanayama et al. (US 2013/0184582) (hereinafter “Kanayama”) and Fukai et al. (US 2010/0321324) (hereinafter “Fukai”).
Regarding claim 1, Rafter discloses an ultrasound diagnostic imaging apparatus which generates ultrasound image data based on a reception signal generated by an ultrasound probe, which transmits and receives ultrasound to and from a test subject, and displays an ultrasound 
a cine-memory that stores cine-image data of the ultrasound image which is 
a hardware processor serving as a determiner that determines whether or not a cine- image retain setting is set to retain the cine-image data stored in the cine-memory (“Loop pushbutton 751 is associated with logic that displays successive diagnostic images within both the right and left-side diagnostic-image panels 730, 720… in the sequence that they were acquired during the stress examination” [0087], wherein the logic would therefore determine that the loops stored and being displayed later in the sequence they were acquired earlier were retained; additionally,  “Clear pushbutton 753 is associated with logic that removes the diagnostic images of the tissue(s) of interest 722, 732, patient conditions 724, 734, and imaging parameters 726, 736 from the diagnostic image viewer 710” [0087], therefore the determiner uses logic to determine that the cine-image retain setting is not set to retain the cine-image data stored in the cine-memory when the clear pushbutton is selected) after a transition from a first display screen having the active ultrasound image into a second display screen having a 
the hardware processor serving as a control unit that generates on the first display screen, according to a determination result of the determiner, an indication of an arrangement of the ultrasound image in the second display screen transitioned next (As defined by Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins Publishers, an indication is “something that serves to indicate or suggest”. As such, image loops that were determined to be retained [0087] are arranged on the first display screen with left and right image panels that each transition through successive diagnostic images in the sequence, in subsequent display screens, that they were acquired during the stress examination [0087], wherein the displaying serves as an indication of the arrangement of the ultrasound image) and an indication of the status of the cine-image retain setting before the transition (before the transition, an indication of the status of the cine-image retain setting is provided because the display of the ultrasound images is an indication that the cine-image retain setting was set to retain the images, because the images being displayed were acquired earlier and saved to the memory for later display), generates on the first display screen (diagnostic image viewer 710, fig. 7A) a first button for accepting an input of the transition into the second display screen (loop pushbutton 
Rafter does not disclose generating on the first display screen an indication of the status of the cine-image retain setting after the transition.
However, Kanayama, also in the field of displaying ultrasound cine loops, does teach generating on the first display screen (screen with a single ultrasound image on display unit 21 [0069]) and an indication of the status of the cine-image retain setting after the transition (Kanayama discloses a display of one ultrasound image and transitioning to a display with two ultrasound images [0069], wherein one of the ultrasound images after the transition is an “image stored in the cine memory 17 in accordance with the specific display layout output from the storage unit 19” [0061], thus serving as an indication that the cine-image retain setting status is set to retain an image; relation between the layout setting unit 16, image combining unit 18, and storage 19 are described in [0048]-[0049]).

Modified Rafter does not disclose the hardware processor serving as a control unit that generates on the first display screen an indication of an arrangement of the active ultrasound image in the second display screen transitioned next (emphasis added).
However, Fukai, also in the field of displaying ultrasound images, does teach the hardware processor serving as a control unit (input controller 6 and display controller 3 that control the touch panel 5 and display 4 ([0067] and fig. 5), respectively, both of which are part of the display of fig. 7 [0071]) that generates on the first display screen (fig. 7) an indication of an arrangement of the active ultrasound image in the second display screen transitioned next (the ultrasonic image P displayed in first display (fig. 7) is the active ultrasound image [0070]-[0071] and [0077]; with this, icons 101-104 provide an indication of the arrangement of the ultrasound image in the second display screen transitioned to next as each icon 101-104 displays the change in the displayed image that would occur on the next (second) screen once touched by the user [0071] – icon 101 displays the image P changing in size, icon 102 displays the image P’s ROI changing, icon 103 displays the position of the image P changing, and icon 104 displays the angle of the image P changing [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hardware processor serving as a control unit that generates on the first display screen an indication of an arrangement of the active ultrasound image in the second display screen transitioned next in order to provide a clear visual of the 
Regarding claim 2, Rafter further discloses the hardware processor serving as the control unit generates on the first display screen (diagnostic image viewer 710, fig. 7A) a second button for accepting an input as to whether or not to retain the cine-image data (clear pushbutton 753, fig. 7A; specifically, "Clear pushbutton 753 is associated with logic that removes the diagnostic images of the tissue(s) of interest 722, 732” [0087]), which is stored in the cine-memory before the transition (images displayed were acquired earlier in a stress examination [0087] and therefore were saved to memory for later display [0076]-[0077]), after transition (as described above, the clear pushbutton removes the diagnostic images [0087], which therefore accepts input as to whether the cine-image data is being retained after the transition from the current images that may or may not be cleared to the next images on the display), and displays the first display screen on the display (diagnostic image viewer 710, fig. 7A described in [0086] which is displayed with image management system 120 [0087] which includes image display 700), and the hardware processor serving as the determiner determines, according to an input state of the second button, the cine-image retain setting as to whether or not to retain the cine-image data, which is stored in the cine-memory before the transition, after the transition (as described above, the clear pushbutton 753 is associated with logic to remove the images after the transition, which is therefore a cine-image retain setting as to whether or not (not being if the clear pushbutton is selected) to retain the cine-image data that was stored in the cine-memory before the transition).
Regarding claim 4, Rafter does not disclose the hardware processor serving as the control unit sets an input on the first button to be disabled for a transition into the second display screen, 
However, Kanayama further teaches the hardware processor serving as the control unit sets an input on the first button to be disabled for a transition into the second display screen, where a same active ultrasound image is arranged, after the transition into the second display screen having the predetermined number of the images (“When the operator presses the image parallel display mode input button while one ultrasonic image or ultrasonic image is displayed on the display unit 21, the number of ultrasonic images to be displayed on the display unit 21 is switched from one to a plural number (e.g., two). With this switching operation, the display unit 21 displays a plurality of ultrasonic images in the specific display layout set by the layout setting unit 16” [0069]. Therefore, this button is operable when the display is one ultrasonic image, and is not in use once the display has already transitioned to parallel display mode (second display screen), and therefore is effectively disabled). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate disabling the first button for transitioning to the second display screen once the screen has transitioned because this prevents user confusion as the button has already transitioned the screen, and therefore will not cause another function to be carried out. 
Regarding claim 6, Rafter further discloses the predetermined number is two (fig. 7A, with left-side diagnostic-image panel 720 and a right-side diagnostic-image panel 730 [0086]).  
Regarding claim 8, Rafter further discloses the hardware processor serving as the control unit makes the first display screen including the first button (display 7A, includes a first button, loop pushbutton 751) switch a display from a display screen in which two images are arranged 
Rafter does not disclose the display screen including the first button includes a third button which accepts an input as to switch a display between the first button corresponding to the transition into the second display screen in which two images are arranged horizontally and the first button corresponding to the transition into the second display screen in which the two images are arranged vertically. 
However, Kanayama further teaches that the diagnostic imaging apparatus includes a third button which accepts an input as to switch a display between the first button corresponding to the transition into the second display screen in which two images are arranged horizontally and the first button corresponding to the transition into the second display screen in which the two images are arranged vertically (“The layout setting unit 16 may also set a specific display layout based on diagnostic parameters such as the central frequency (to be referred to as the transmission frequency hereinafter) of ultrasonic waves transmitted to the object P” [0058] and “Note that a frequency threshold and a transmission frequency may be input via the input device 22 (to be described later). While laterally parallel display is already performed, the layout setting unit 16 may set the vertically parallel layout as a specific display layout in response to setting or inputting of a transmission frequency higher than the frequency threshold” [0059], wherein “The input device 22 includes input devices such as a trackball, switch buttons, mouse, and keyboard (none of which are shown)” [0067]). 

Regarding claim 9, Rafter further discloses a button region of the first display screen (fig. 7A, the buttons are displayed in the button portion of the display screen 710) in which the first button is displayed (loop pushbutton 751, fig. 7A), and which is separate from an image region in which the active ultrasound image is displayed (as seen in fig. 7A, the image region is separate from the button region).  
Rafter does not disclose the indication of the arrangement of the ultrasound image after the transition and the indication of the {00450152 }4status of the cine-image retain setting are displayed in a button region of the first display screen.
However, Kanayama further teaches the indication of the arrangement of the ultrasound image after the transition and the indication of the {00450152 }4status of the cine-image retain setting are displayed in a button region of the first display screen (“image parallel display mode button” [0069] which is displayed when the first display screen (a single ultrasound image) is displayed on the display unit 21 [0069] and pressing this button while one ultrasonic image is displayed on the display unit, the number of ultrasound images to be displayed on the display unit is switched from one to a plural number (e.g., two) [0069], so this button indicates the arrangement of the ultrasound image that would occur after the transition and indicates the status of the cine-image retain setting because one of the ultrasound images in the plural number display is an “image 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate indication of the arrangement of the ultrasound image and the indication of the {00450152 }4status of the cine-image retain setting are displayed in a button region for ease of use with a more organized and multi-purpose display.
Modified Rafter does not disclose the indication of the arrangement of the active ultrasound image after the transition is displayed in a button region of the first display screen (emphasis added).
However, Fukai does teach the indication of the arrangement of the active ultrasound image after the transition is displayed in a button region of the first display screen (the ultrasonic image P displayed in first display (fig. 7) is the active ultrasound image [0070]-[0071] and [0077]; with this, icons 101-104 provide an indication of the arrangement of the ultrasound image in the second display screen transitioned to next as each icon 101-104 displays the change in the displayed image that would occur on the next (second) screen once touched by the user [0071] – icon 101 displays the image P changing in size, icon 102 displays the image P’s ROI changing, icon 103 displays the position of the image P changing, and icon 104 displays the angle of the image P changing [0077]; the icons are in operating part display area A2 (button region) and the image region is A1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate indication of the arrangement of the active 
Regarding claim 10, Rafter does not disclose that at least one of the first button and another button in the button region provide(s) the indication of the arrangement of the ultrasound image and the indication of the status of the cine-image retain setting.
However, Kanayama further teaches that at least one of the first button and another button in the button region provide(s) the indication of the arrangement of the ultrasound image and the indication of the status of the cine-image retain setting (“image parallel display mode button” [0069] and pressing this button while one ultrasonic image is displayed on the display unit, the number of ultrasound images to be displayed on the display unit is switched from one to a plural number (e.g., two) [0069], so this button indicates the arrangement of the ultrasound image and indicates the status of the cine-image retain setting because one of the ultrasound images in the plural number display is an “image stored in the cine memory 17 in accordance with the specific display layout output from the storage unit 19” [0061], thus serving as an indication that the cine-image retain setting status is set to retain an image; relation between the layout setting unit 16, image combining unit 18, and storage 19 are described in [0048]-[0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first button and/or another button in the button region provide(s) the indication of the arrangement of the ultrasound image and the indication of the status of the cine-image retain setting for ease of use with a more organized and multi-purpose display.
active ultrasound image (emphasis added).
However, Fukai does teach that at least one of the first button and another button in the button region provide(s) the indication of the arrangement of the active ultrasound image (the ultrasonic image P displayed in first display (fig. 7) is the active ultrasound image [0070]-[0071] and [0077]; with this, icons 101-104 provide an indication of the arrangement of the ultrasound image in the second display screen transitioned to next as each icon 101-104 displays the change in the displayed image that would occur on the next (second) screen once touched by the user [0071] – icon 101 displays the image P changing in size, icon 102 displays the image P’s ROI changing, icon 103 displays the position of the image P changing, and icon 104 displays the angle of the image P changing [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate at least one of the first button and another button in the button region provide(s) the indication of the arrangement of the active ultrasound image in order to provide a clear visual of the change that would be occurring to the active image if the icon was pressed and therefore avoid user error by pressing an icon not clearly labeled in this manner [0071].

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafter in view of Kanayama and Fukai, as applied to claims 2 and 6, respectively, in further view of Ota (US 2014/0221835).

However, Ota, also in the field of ultrasound imaging, does teach the hardware processor serving as the control unit sets an input on the second button to be disabled after the transition into the second display screen having the predetermined number of the images (The second button corresponds to “store” button in fig. 21. As seen in any of the acquisition screens (figs. 5-19), the store button B2 is active. When the screen transitions to the obtained image editing mode (fig. 21) via the control unit 108, a thumbnail window opens with a predetermined number of more images stored (up to 20 images as seen in fig. 21) with the active buttons of “delete” S18 and “ok” S19, not “store” which is now in the background, and effectively disabled as the images being disabled in the thumbnail window have been stored [0107] and [0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hardware processor serving as the control unit sets an input on the second button to be disabled after the transition into the display screen having the predetermined number of the images in order to eliminate confusion of the user as input on the second button had already been accepted in order to transition the screen, and therefore pressing the second button would not cause the system to perform additional steps.
Regarding claim 7, Rafter further discloses the hardware processor serving as the control unit sets the first button as a button which accepts a transition into the second display screen including the ultrasound image (“Loop pushbutton 751 is associated with logic that displays successive diagnostic images within both the right and left-side diagnostic-image panels 730, 720, respectively” [0087], fig. 7A), and sets the first button as a button which accepts a transition 
Rafter does not disclose accepting an input as to whether to arrange the ultrasound images on the left and right sides or on the upper and lower sides when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner.
However, Kanayama further teaches accepting an input as to whether to arrange the ultrasound images on the left and right sides or on the upper and lower sides (“operator presses the image parallel display mode input button while one ultrasonic image or ultrasonic image is displayed on the display unit 21, the number of ultrasonic images to be displayed on the display unit 21 is switched from one to a plural number (e.g., two). With this switching operation, the display unit 21 displays a plurality of ultrasonic images in the specific display layout set by the layout setting unit 16” [0069], wherein the layout setting unit 16 determines if the images should be arranged laterally parallel (left and right) or vertically (up and down) [0071], as seen in figs. 9 and 5 respectively) when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner (wherein one of the ultrasound images after the transition is an “image stored in the cine memory 17 in accordance with the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate accepting an input for ultrasonic image arrangement in order to maximize the ability to compare multiple images effectively.
Modified Rafter does not disclose discloses the hardware processor serving as the control unit sets the first button as a button which accepts a transition into the second display screen including the active ultrasound image (emphasis added).
However, Fukai does teach that the hardware processor serving as the control unit (input controller 6 and display controller 3 that control the touch panel 5 and display 4 [0067] and fig. 5, respectively) sets the first button as a button which accepts a transition into the second display screen including the active ultrasound image (the ultrasonic image P displayed in first display (fig. 7) is the active ultrasound image [0070]-[0071] and [0077]; with this, any one of icons 101-104 serve as buttons that when pressed change the display of ultrasonic image P; for example, icon 101 corresponds to the first button as this button accepts a transition into a second display where the active ultrasound image P has changed in size [0071] and [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hardware processor serving as the control unit sets the first button as a button which accepts a transition into the second display screen including the active ultrasound image in order to provide a clear visual of the change that would be occurring to the active image if the icon was pressed and therefore avoid user error by pressing an icon not clearly labeled in this manner [0071].

However, Ota, also in the field of ultrasound imaging, does teach accepting an input as to whether to arrange the active ultrasound image on the left or right side (“control unit 108 judges whether there is operation to switch the active display region (step S204). Specifically, in the horizontal display mode, an L button which allows the ultrasound image displayed on the left side to become active and an R button which allows the ultrasound image displayed on the right side to become active is displayed in a predetermined display region on the display screen. In the horizontal display mode, the control unit 108 receives operation of touching the L button and the R button so as to be able to judge the operation of switching the active display region” [0088]) or on the upper or lower side (“Alternatively, in the vertical display mode, a U button which allows the ultrasound image displayed on the upper side to become active and a D button which allows the ultrasound image displayed on the lower side to become active is displayed in a predetermined display region on the display screen. In the vertical display mode, the control unit 108 receives operation of touching the U button and the D button so as to be able to judge the operation of switching the active display region” [0088]) when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner (“based on the ultrasound image data stored in the image memory unit 105a, for example, the control unit 108 displays on the display screen of the display unit 107a an 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate accepting an input as to whether to arrange the active ultrasound image on the left or right side or on the upper or lower side and transitioning into a display screen including the ultrasound image and a blank image in order to maximize the ability to compare multiple images effectively, and enable the user to look at only one image despite the multi-image display as the clinician may only desire to look at a single ultrasonic image, respectively.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafter in view of Kanayama and Fukai, as applied to claim 1, in further view of Yamakawa et al. (US 6,217,515) (hereinafter “Yamakawa”).
Regarding claim 5, Rafter further discloses the hardware processor serving as the control unit divides the cine-memory (memory 402, fig. 2) into a number of memory regions (“image loop-length parameter identifying a number of images and/or their individual locations in memory 402” [0076]) including a memory region storing last cine-image data before the transition when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner  (image loops that are being displayed were acquired prior during a stress examination [0087], and therefore the image files 510 were retained in the system’s memory 402 [0066] and [0076]).
Modified Rafter does not disclose the hardware processor serving as the control unit divides the cine-memory into a predetermined number of memory regions.
However, Yamakawa, also in the field of ultrasound imaging, does teach the hardware processor serving as the control unit divides the cine-memory into a predetermined number of memory regions (“The cine memory 4 consists of, for example, image memories m1-m100 capable of storing a hundred images. The controller 7 sequentially stores images obtained by scanning the subject into the image memories m1-m100 in time order” col. 4, lines 11-15; fig. 3).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hardware processor serving as the control unit divides the cine-memory into a predetermined number of memory regions in order to better organize the image data stored for more efficient retrieval.

Response to Arguments
Applicant sets forth on p. 6-8 that Rafter and Kanayama fail to disclose the limitations of claim 1 because Rafter does not indicate on a first display screen an arrangement of an active ultrasound image on a second display screen after a transition from the first display screen to the second display screen. This has been fully considered and found persuasive as Rafter and Kanayama alone do not disclose generating on the first display screen an indication of an active ultrasound image in the second display screen transitioned next (emphasis added). However, upon further consideration, a new ground(s) of rejection is made with Rafter in view of Kanayama and Fukai et al. (US 2010/0321324) (hereinafter “Fukai”), wherein Fukai specifically teaches generating on the first display screen an indication of an arrangement of the active ultrasound image in the second display screen transitioned next, as detailed in the art rejection herein.
Applicant sets forth on p. 8-9 that independent claim 1 is allowable and therefore dependent claims 2-10 are allowable based on dependency. This has been fully considered and found not persuasive because while Rafter and Kanayama do not disclose all limitations of claim 1, new grounds of rejection are made with Fukai to disclose the entirety of claim 1.
Applicant sets forth on p. 9 that Ota and Yamakawa, relied upon to teach dependent claims 3, 7, and 5, respectively, do not cure the deficiencies of Rafter and Kanayama for claim 1. This has been fully considered and is found moot as Ota and Yamakawa are not relied upon in the art rejections for claim 1.
Applicant sets forth on p. 9 that regarding claim 9, Rafter and Kanayama do not disclose indication of the arrangement of the active ultrasound image after the transition is displayed in a button region of the display screen. This has been fully considered and found persuasive as Rafter and Kanayama alone do not disclose indication of the arrangement of the active ultrasound image after the transition is displayed in a button region of the display screen (emphasis added). However, upon further consideration, a new ground(s) of rejection is made with Rafter in view of Kanayama and Fukai et al. (US 2010/0321324) (hereinafter “Fukai”), wherein Fukai specifically teaches the indication of the arrangement of the active ultrasound 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793